Citation Nr: 0733946	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  04-40 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for hearing loss in 
the left ear.  

2. Entitlement to service connection for residuals of dental 
trauma.  

3. Entitlement to service connection for a disability of the 
eyes, including amblyopia of the right eye.  

4. Entitlement to a compensable rating for hearing loss in 
the right ear.  

5. Entitlement to a compensable rating for otitis media of 
the right ear.  

6. Entitlement to a compensable rating for residuals of a 
perforation of the right tympanic membrane. 

7. Entitlement to a compensable rating for residuals of a 
right clavicular fracture.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1978 to August 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2003 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The claims of service connection for hearing loss in the left 
ear, residuals of dental trauma, a disability of the eyes, 
including amblyopia of the right eye, and the claims for 
increase for hearing loss in the right ear, otitis media of 
the right ear, and residuals of a perforation of the right 
tympanic membrane are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. In rating decision, dated in August 2000, the RO denied 
the veteran's application to reopen the claim of service 
connection for hearing loss in the left ear; after the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal that 
adverse determination.  

2. The additional evidence present since the rating decision 
of August 2000 relates to an unestablished fact necessary to 
substantiate the claim of service connection for hearing loss 
in the left ear.  

3. The veteran has only occasional episodes of pain in his 
right shoulder but does not have a compensable degree of 
limitation of motion and there is no evidence of ankylosis, 
deformity, malunion or nonunion of the right clavicle.  


CONCLUSIONS OF LAW

1. The rating decision, dated in August 2000, denying the 
application to reopen the claim of service connection for 
hearing loss in the left ear, became final.  38 U.S.C.A 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2007). 

2. The additional evidence presented since the rating 
decision of August 2000 by the RO, denying the application to 
reopen the claim of service connection for hearing loss in 
the left ear, is new and material, and the claim of service 
connection for hearing loss in the left ear is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(2007).   

3. The criteria for a compensable rating for residuals of a 
right clavicular fracture have not been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
Diagnostic Code 5203 (2007).   


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

On the claim to reopen, the RO pre-adjudication VCAA notice 
by letter, dated in September 2002.  To the extent that the 
notice did not fully comply with Kent,  20 Vet. App. 1, there 
is no prejudice to the veteran because the claim of service 
connection for hearing loss in the left ear is reopened and 
de novo adjudication will follow further evidentiary 
development.

On the claim for increase, the RO provided post-adjudication 
VCAA notice by letter, dated in August 2004.  The notice 
included the type of evidence needed to substantiate the 
claim, namely, evidence showing that the service-connected 
disability increased in severity.  

The veteran was informed that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  He was asked to submit evidence, which 
includes evidence in his possession, that pertained to the 
claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and the provision for 
the effective date). 

Although the VCAA notice did not included the degree of 
disability assignable, at this stage of the appeal when the 
veteran already has notice of the rating criteria, there is 
no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claim, and 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  

Also, the VCAA notice did not included the provision for the 
effective date, but as the claim for increase is denied, an 
effective date can not be awarded as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the timing error as to the provision 
for an effective date. Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  




Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The veteran's service medical records have been 
obtained.  The RO has obtained the veteran's VA records, and 
the veteran has submitted private medical records.  

The veteran was afforded a VA examination for the claim for 
increase for the service-connected residuals of a right 
clavicular fracture.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  .

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen 

The record shows that the RO had originally denied the claim 
of service connection for hearing loss in the left ear in a 
rating decision, dated in May 1995, because the claim because 
hearing loss by VA standards was not shown in the left ear.   

Thereafter, in a rating decision in August 2000, the RO 
denied the veteran's application to reopen the claim of 
service connection for hearing loss in the left ear.  

In each instance, after the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the rating decision. 

By operation of law, the rating decisions, denying the 
original claim and the application to reopen the claim of 
service connection for hearing loss in the left ear, became 
final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

Evidence Previously Considered

Of the evidence on file at the time of the unappealed August 
2000 rating decision, the most significant was the report of 
VA audiometry in February 1987 which found that the veteran's 
puretone threshold levels in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz were all less than 20 decibels and that 
his speech recognition score was 92 percent.  

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

Despite the finding of 92 percent discrimination in the left 
ear on VA audiometry testing in 1987, the RO initially found 
in the May 1995 rating decision that a hearing loss was not 
shown in the left ear.  The August 2000 rating decision which 
denied reopening found that additional records did not show 
treatment or findings relating to a hearing loss in the left 
ear.  

Current Claim 

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim. 38 
U.S.C.A. § 5108. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a). 

The current application to reopen the claim of service 
connection for hearing loss in the left ear was received at 
the RO in June 2002. 

The additional evidence consists of a report of VA audiometry 
in March 2003, which found that the veteran's puretone 
threshold levels in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz were 30, 35, 40, 25, and 25, respectively, 
suggestive of mild conductive hearing loss in the left ear.  

Accordingly, the additional evidence now establishes that the 
veteran has a hearing loss by VA standards in the left ear, 
which was not previously shown at the time of the August 2000 
denial of reopening of the claim for service connection for 
hearing loss in the left ear.  

Since this additional evidence establishes one of the 
required elements for granting service connection, it is new 
and material because it relates to a previously unestablished 
fact necessary to substantiate the claim and, so, raises a 
reasonable possibility of substantiating the claim.  

Accordingly, the application to reopen the claim for service 
connection for hearing loss in the left ear is granted.  
However, de novo adjudication of that claim will be deferred 
pending remand for further development.  

Claim for Increase 

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate Diagnostic Codes (DC) identify the various 
disabilities.  38 U.S.C.A. § 1155. 

Where an increase in the level of a service- connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Under 38 C.F.R. § 4.71a, DC 5200, ankylosis of the 
scapulohumeral articulation (which moves as one piece), when 
in a favorable position, with abduction to 60 degrees, and 
ability to reach the mouth and head is retained, a 30 percent 
evaluation is warranted for the major extremity.  Ankylosis 
is immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 
465 (1993) and Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995).  

Under 38 C.F.R. § 4.71a, DC 5201, limitation of an arm at the 
shoulder level warrants a 20 evaluation whether it is the 
major or minor extremity.  When motion is limited to midway 
between the side and shoulder level, a 30 percent evaluation 
is warranted for the major extremity.  When motion is limited 
to 25 degrees from the side, a 40 percent evaluation is 
warranted for the major extremity.  

Under 38 C.F.R. § 4.71a, DC 5202, a 20 percent is warranted 
for impairment of the humerus, regardless of whether it is 
the major or minor extremity which is affected, when there is 
either malunion with moderate deformity or when there are 
recurrent dislocations of the scapulohumeral joint which are 
infrequent and there is guarding of movement only at the 
shoulder level.  




Under 38 C.F.R. § 4.71a, DC 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, of the major or 
minor extremity warrants a 10 percent evaluation (or 
impairment may be rated on the basis of impaired function of 
a contiguous joint).  Nonunion with loose movement, or 
dislocation, of the clavicle or scapula of the major or minor 
extremity warrants a 20 percent evaluation (or impairment may 
be rated on the basis of impaired function of a contiguous 
joint).   

Normal forward elevation of a shoulder (flexion) as well as 
normal abduction are to 180 degrees.  Normal internal and 
external rotation are to 90 degrees.  38 C.F.R. § 4.71, Plate 
1.  

The veteran is right handed.  

On VA examination in February 2003, it was noted that the 
veteran had fractured his right clavicle in service.  The 
veteran's only symptom was described as occasional pain, 
which did not limit his activities.  

On physical examination, the clavicle and shoulder were 
symmetrical and normal.  There was no deformity, including no 
palpable deformity or tenderness of the clavicle or shoulder.  
Motion was normal with forward flexion and abduction to 180 
degrees.  There was 74 degrees of extension, 80 degrees of 
external rotation, greater than 100 degrees of internal 
rotation, and 30 degrees of adduction.  The diagnosis was 
residuals of a clavicular fracture with normal clavicle by 
examination and without any functional limitation with 
localized pain in wet weather.  

The evidence is clear that the veteran had no compensable 
degree of limitation of motion of the right shoulder and 
there is no evidence of deformity, malunion or nonunion of 
the right clavicle or right humerus or ankylosis of the 
scapulohumeral articulation.  

Because the veteran has no more than occasional episodes of 
pain and has not even reported having any functional 
impairment, including during his episodes of pain, a 
compensable disability rating is not warranted.  

ORDER

As new and material evidence has been presented, the claim of 
service connection for hearing loss in the left ear is 
reopened, and to this extent only the appeal is granted. 

A compensable rating for residuals of a right clavicular 
fracture is denied.  


REMAND

Although there is new and material evidence to reopen the 
claim of service connection for hearing loss in the left ear, 
there remains the question of whether the veteran's current 
conductive hearing loss in the left ear is related to his 
military service.  

As for the dental claim, the service medical records, dated 
in April 1978, note that the veteran was hit on the right 
side of the jaw and that one tooth had been broken and was 
extracted, but the veteran has not specified which tooth was 
extracted.  

On VA examination in February 2003, the impression was 
ambylopia ex anopsia of the right eye with no eye pathology. 

VA records show that the veteran was treated for an infection 
of both ears in 2004, after the VA rating examinations in 
2003.  

On the claims for service connection, the record does not 
contain sufficient medical evidence to decide the claims.  On 
the claims for increase, the Board determines there is a need 
to verify the current severity of the disabilities. 

Accordingly, the claims are REMANDED for the following 
action:



1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Schedule the veteran for a VA dental 
examination to determine whether it is at 
least as likely as not that there is 
evidence of dental trauma, including the 
extraction of a tooth in service in March 
or April 1978.  The claims folder should 
be made available for review by the 
examiner. 

3. Schedule the veteran for VA 
examination eye examination to determine 
whether the veteran has an acquired 
disorder of either eye.  The examiner is 
requested to clarify whether ambylopia ex 
anopsia is refractive error or a 
developmental condition.  The claims 
folder should be made available for 
review by the examiner.

4. Schedule the veteran for a VA ear 
examination to determine: 

a). Whether conductive hearing loss 
in the left ear is consistent with a 
history of noise exposure to 
artillery during service; 

b). What is the current level of 
hearing loss in the right ear; and 

c). What is the current level of 
impairment due to otitis media and 
residuals of perforation of the 
right tympanic membrane? 

The claims folder should be made 
available for review by the examiner. 

5. After the development requested above 
has been completed, adjudicate the 
claims.  If any benefit sought remains 
denied, furnished the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


